—In an action to recover damages *577for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Franco, J.), dated July 27, 1999, which denied her motion for partial summary judgment on the issue of liability.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the matter is remitted to the Supreme Court, Nassau County, for an assessment of damages.
Under the circumstances of this case, where, inter alia, it is undisputed that the defendant Donald Muller was intoxicated at the time that the motor vehicle he was operating crossed over to the wrong side of the road and struck the plaintiff, there exist no triable issues of fact (see, CPLR 3212 [b]) as to whether that defendant’s negligence was the sole proximate cause of the accident. Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.